125 Ga. App. 393 (1972)
188 S.E.2d 165
BENNETT et al.
v.
McCANN.
46618.
Court of Appeals of Georgia.
Submitted October 6, 1971.
Decided January 28, 1972.
*394 Albert E. Butler, for appellants.
W. Glenn Thomas, Sr., for appellee.
QUILLIAN, Judge.
The plaintiff, d/b/a Bennetts Grocery, filed a claim against the defendant alleging that he was indebted to Bennetts Grocery in the amount of $1,161.08 because of the non-payment of ten checks. A motion to dismiss was sustained and the plaintiff appealed. Held:
1. Copies of the checks were attached to the petition. The first eight of the checks were made payable to several different parties and the maker of the checks was "McCann Industries, Inc., Pay Roll Account, (signed) J. Y. McCann." The checks were returned from the bank upon which they were drawn with the notation "No account, this signature." The petition clearly shows that this was the corporation's liability and not that of an individual. Code § 4-304; Code Ann. § 109A-3-403 (Ga. L. 1962, pp. 156, 257); Pollin v. Mindy Mfg. Co., 211 Pa. Super. 87 (236 A2d 542).
2. The remaining two checks were made payable to "McCann Industries, Inc." by "F. A. O. Bahre  Discount Account, (signed) F. A. O. Bahre." These checks were endorsed "Pay to the order of Bennett Grocery, McCann Industries, Inc., by (signed) J. Y. McCann." These checks were returned because payment was stopped on them. The petition did not set forth a claim against the defendant on the last two checks for the reason stated in Division 1 of this opinion.
Judgment affirmed. Jordan, P. J., and Evans, J., concur.